United States Court of Appeals
                             For the Eighth Circuit
                         ___________________________

                                 No. 13-1590
                         ___________________________

                              United States of America

                         lllllllllllllllllllll Plaintiff - Appellee

                                            v.

                               Wendell Terrell Brown

                       lllllllllllllllllllll Defendant - Appellant
                                       ____________

                     Appeal from United States District Court
                      for the District of Minnesota - St. Paul
                                  ____________

                            Submitted: October 21, 2013
                              Filed: October 30, 2013
                                  ____________

Before BYE, SMITH, and BENTON, Circuit Judges.
                           ____________

BENTON, Circuit Judge.

       Wendell Terrell Brown pled guilty to being a felon in possession of a firearm
in violation of 18 U.S.C. § 922(g). He appeals, attacking the use in his sentencing of
the Armed Career Criminal Act (ACCA), 18 U.S.C. § 924(e). He also argues that the
residual clause of 18 U.S.C. § 924(e)(2)(B)(ii) is unconstitutionally vague. Rejecting
Brown’s arguments, the district court1 sentenced him to the ACCA’s mandatory
minimum 180 months’ imprisonment. Having jurisdiction under 28 U.S.C. § 1291,
this court affirms.


                                           I.


       The ACCA imposes a mandatory minimum of 180 months if a felon in
possession of a firearm has three prior convictions for violent felonies or serious drug
offenses. 18 U.S.C. § 924(e)(1). At sentencing, the district court found that three of
Brown’s prior convictions—for terroristic threats, possession of a short-barreled
shotgun, and sale of a controlled substance—triggered this mandatory minimum.
Brown objected, arguing that the shotgun conviction is not a violent felony. This
court reviews de novo whether a prior conviction qualifies as a predicate offense
under the ACCA. United States v. Lillard, 685 F.3d 773, 774 (8th Cir. 2012), citing
United States v. Gordon, 557 F.3d 623, 624 (8th Cir. 2009).


      The ACCA defines a “violent felony” as a crime punishable by a term of
imprisonment exceeding one year that:


      (i) has as an element the use, attempted use, or threatened use of
      physical force against the person of another; or

      (ii) is burglary, arson, or extortion, involves use of explosives, or
      otherwise involves conduct that presents a serious potential risk of
      physical injury to another.

18 U.S.C. § 924(e)(2)(B).

      1
       The Honorable Richard H. Kyle, United States District Judge for the District
of Minnesota.

                                          -2-
      Brown violated a Minnesota statute providing that “whoever owns, possesses,
or operates . . . a short-barreled shotgun may be sentenced to imprisonment for not
more than five years.” Minn. Stat. § 609.67 (1993). This crime does not have an
element of force as required in clause (i) and is not listed in clause (ii). The issue is
whether possession of a short-barreled shotgun is within the residual “otherwise”
clause of § 924(e)(2)(B)(ii).

      To fall within the residual clause, the prior offense must “present[] a serious
potential risk of physical injury to another” and be “roughly similar, in kind as well
as degree of risk posed” to the offenses listed in § 924(e)(2)(B)(ii). United States v.
Vincent, 575 F.3d 820, 826 (8th Cir. 2009) (citations omitted).

      To determine whether a conviction falls within this residual clause, the
      Supreme Court identifies its “closest analog” among the listed offenses
      and then assesses their equivalent risks. James v. United States, 550
      U.S. 192, 193 (2007) (concluding that attempted burglary poses the
      same risk of violence as burglary). When comparing an offense to its
      closest analog, the Court considers the “offense generically”—not the
      circumstances of a specific violation. United States v. Boaz, 558 F.3d
      800, 807 (8th Cir. 2009), quoting Begay, 553 U.S. at 141 (viewing the
      offense categorically “in terms of how the law defines the offense and
      not in terms of how an individual offender might have committed it on
      a particular occasion”). The residual clause includes those crimes
      “roughly similar, in kind as well as in degree of risk posed, to the
      examples themselves.” Begay, 553 U.S. at 143. The Begay Court found
      that all the listed crimes involve conduct that makes an offender, later
      possessing a gun, more likely to deliberately harm a victim. Id. at 145
      (holding that DUI is unlike the listed crimes), at 146 (noting that the
      ACCA focuses on the “special danger” created when violent offenders
      possess guns). See also Chambers v. United States, 555 U.S. 122, 123
      (2009) (failing to report for confinement is inaction, unlike the conduct
      inherent in the listed crimes). If the crime categorically presents a risk
      like those listed, then it “involves conduct that presents a serious
      potential risk of physical injury to another.” Sykes v. Unites States, 564


                                          -3-
      U.S. __, __, 131 S. Ct. 2267, 2276 (2011) (fleeing-from-police-in-a-
      vehicle categorically presents “a more certain risk” than burglary).

Lillard, 685 F.3d at 775. This court has previously held, under Nebraska and
Arkansas law, that possession of a short-barreled shotgun is within the residual
clause. Id. at 776; Vincent, 575 F.3d at 827.

        Brown argues that the Minnesota statute is distinguishable because it has no
express mens rea. The parties dispute whether in Minnesota, when no mens rea is
included in the definition of an offense, criminal intent is an element of the offense.
See Minn. Stat. § 609.02(9) (1997). This court will assume that possession of a
short-barreled shotgun was a strict liability crime when Brown committed it in 1998.2
In contrast, the statutes in Lillard and Vincent had stringent mens rea requirements.
Lillard, 685 F.3d at 776; Vincent, 575 F.3d at 826. When an “offense is ‘akin to
strict liability,’” a “court must inquire into the purposeful, violent, and aggressive
nature of the offense; otherwise, risk is the dispositive factor.” Lillard, 685 F.3d at
776, quoting Sykes, 131 S. Ct. at 2275-76. However, “[i]n many cases the
purposeful, violent, and aggressive inquiry will be redundant with the inquiry into
risk, for crimes that fall within the former formulation and those that present serious
potential risks of physical injury to others tend to be one and the same.” Sykes, 131
S. Ct. at 2275.

      Possession of a short-barreled shotgun is categorically purposeful, violent, and
aggressive. “Short shotguns are inherently dangerous because they are not useful
‘except for violent and criminal purposes.’” Lillard, 685 F.3d at 775, quoting United


      2
         The current pattern jury instruction recommends an express mental state of
knowledge of the fact that the gun is a short-barreled shotgun. See Minn. Dist.
Judges Ass’n, 10A Minnesota Practice, Jury Instruction Guide, CRIMJIG 32.44
(5th ed. supp. 2012). Previous pattern jury instructions did not include an instruction
for Minn. Stat. § 609.67 (1993).

                                         -4-
States v. Childs, 403 F.3d 970, 971 (8th Cir. 2005), quoting United States v.
Allegree, 175 F.3d 648, 651 (8th Cir. 1999) (possession of a short shotgun is a “crime
of violence under U.S.S.G. § 4B1.2”). Possession of a short-barreled shotgun
indicates that the offender is prepared to use violence if necessary and is ready to
enter into conflict. Lillard, 685 F.3d at 776 (citations omitted). “It is illegal to
possess a short shotgun ‘precisely because it enables violence or the threat of
violence.’” Lillard, 685 F.3d at 777, quoting Vincent, 575 F.3d at 826.

      Possession of a short-barreled shotgun presents a serious potential risk of
physical injury to others and is similar, in kind as well as degree of risk posed, to the
offenses listed in § 924(e)(2)(B)(ii). The district court properly ruled that Brown’s
conviction is an ACCA-qualifying felony.

                                           II.

       Brown also contends that the residual clause of 18 U.S.C. § 924(e)(2)(B)(ii) is
unconstitutionally vague. Citing Justice Scalia’s dissenting opinions in recent ACCA
cases, Brown claims the residual clause does not give fair notice of what crimes
trigger the statute’s application. Reviewing Brown’s constitutional claim de novo,
United States v. Smith, 656 F.3d 821, 826 (8th Cir. 2011), this court disagrees. The
Supreme Court has rejected this argument twice in recent years. Sykes, 131 S. Ct. at
2277; James v. United States, 550 U.S. 192, 210 n.6 (2007)(“[W]e are not persuaded
by Justice Scalia’s suggestion . . . that the residual provision is unconstitutionally
vague.”). The district court properly rejected Brown’s contention. See also United
States v. Ramsey, 498 Fed. Appx. 653 (8th Cir. 2013) (unpublished) (rejecting a
claim that the residual clause is vague).

                                     *******

      The judgment of the district court is affirmed.
                     ______________________________


                                          -5-